Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  July 29, 2019                                                     Bridget M. McCormack,
                                                                                  Chief Justice

  158513-7(116)                                                          David F. Viviano,
                                                                         Chief Justice Pro Tem

                                                                       Stephen J. Markman
                                                                            Brian K. Zahra
                                                                      Richard H. Bernstein
  In re CATHERINE ETHINGTON                                           Elizabeth T. Clement
  LIVING TRUST.                                                       Megan K. Cavanagh,
  __________________________________________                                           Justices


  MICHAEL ETHINGTON, Trustee of the
  CATHERINE ETHINGTON LIVING TRUST,
           Appellee,
  v                                             SC: 158513; 158515; 158516
                                                COA: 335904; 336370; 337643
                                                Genesee PC: 14-200566-TV
  ANN ETHINGTON,
           Appellant,
  and
  DAN ETHINGTON, JIM ETHINGTON, and
  MARY SCOVIAC,
             Other Parties.
  __________________________________________/

  In re Estate of CATHERINE ETHINGTON.
  __________________________________________
  MICHAEL ETHINGTON, Personal Representative
  of the Estate of CATHERINE ETHINGTON,
                 Appellee,
  v                                             SC: 158514; 158517
                                                COA: 335905; 337644
                                                Genesee PC: 15-201989-DE
  ANN ETHINGTON,
           Appellant,
  and
  DAN ETHINGTON, JIM ETHINGTON, and
  MARY SCOVIAC,
                                                                                                               2


           Other Parties.
__________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s March 5, 2019
order is considered, and it is DENIED, because we are not persuaded that reconsideration
of our previous order is warranted. MCR 7.311(G).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 29, 2019
       bl0722
                                                                             Clerk